—Appeal from an order of the Family Court of Essex County (Halloran, J.), entered July 23, 1998, which, in a proceeding pursuant to Family Court Act article 10, upon consent, suspended the proceeding for a period of one year.
Petitioner filed a neglect petition against respondent. Upon consent of the parties, Family Court adjourned the proceeding in contemplation of dismissal for a period of one year, awarded temporary custody of Carey K. to her father for a period of one year and directed respondent to comply with various terms and conditions. On appeal, counsel for respondent seeks to be relieved of her assignment on the ground that no nonfrivolous appealable issues exist. Given that the order was entered upon *618respondent’s consent, the matter is not appealable (see, Matter of Andresha G., 251 AD2d 1005). Furthermore, there has been no determination on the merits given the adjournment in contemplation of dismissal (see, Matter of Marie B., 62 NY2d 352, 359). Accordingly, the appeal must be dismissed.
Mikoll, J. P., Yesawich Jr., Peters, Graffeo and Mugglin, JJ., concur. Ordered that the appeal is dismissed, without costs.